DETAILED ACTION
The applicant’s remarks filed on December 17, 2020 were received.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Benjamin C. Stasa on February 3, 2021.

The application has been amended as follows: 
IN THE CLAIMS:
	Claims 8-10 and 14-19 are cancelled.
	Claims 1, 7 and 11 are amended as follows:

    PNG
    media_image1.png
    272
    740
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    253
    742
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    98
    740
    media_image3.png
    Greyscale


Allowable Subject Matter
Claims 1-7 and 11-13 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art neither teaches nor suggests the battery systems of claims 1 and 7, particularly the flexible circuitry including metal strips electrically connected with the integrated circuit and terminals of the cell but not electrically connected with each other, ground plates connected to each other via a ground reference of the integrated circuit, and insulating 
The closest prior art is Teramoto and Bourilkov and Canfield, which, despite teaching an integrated circuit including an antenna arranged on the outer surface of a secondary battery cell, are collectively silent as to metal strips which are electrically connected with the integrated circuit and terminals of the cell but not electrically connected with each other, and are further silent as to ground planes connected to each other via a ground reference of the integrated circuit with insulating layers between the metal strips and ground planes.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHAN J ESSEX whose telephone number is (571)270-7866.  The examiner can normally be reached on Monday - Friday, 8:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHAN J ESSEX/Primary Examiner, Art Unit 1727